Title: To James Madison from Anthony Charles Cazenove, 29 April 1812 (Abstract)
From: Cazenove, Anthony Charles
To: Madison, James


29 April 1812, Alexandria. Acknowledges receipt of JM’s remittance of $235.95 for a pipe of Lisbon wine. “I beg leave to enclose patterns of some Broad Cloths I have lately recd. from Messrs. Dupont Bauduy & Co. of Wilmington Delaware, which from their excellence cannot help pleasing any one, who takes the least interest in our infant manufactures. These patterns being small, shew the cloths to great disadvantage, particularly when compared with English patterns, which are always better finish’d than the pieces themselves, which is not the case here.”
